 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Freight,Inc.andLocal Union No. 445, InternationalBrotherhood of Teamsters,Chauffeurs,-Warehousemen andHelpers of America, Petitioner.Vase No. P-RC-12626. Febru--ary 26, 1964DECISION ON REVIEW AND DIRECTION OFELECTION'On May 31, 1963, the Regional Director for -the Second Region is-sued a Decision and Order in the above-entitled proceeding dismissingthe petition on the ground, that the, proposed unit of owner-driversand nonowner-drivers was inapp`ropria`te' in"that all the individualsinvolved therein were either independent contractors or employees ofindependent contractors.Thereafter, the Petitioner, in accordancewith Section 102.67 of the Board's--Rules an&Regulations, Series 8,as amended, filed with the Board a request for review of, such De-cision and Order.The Employer, filed a statement in opposition tothe request for review. The Board by telegraphic order dated July 19,1963, granted the request for review.Thereafter,, the Employerand the Petitioner filed briefs.-The Board has considered the entirerecord inthis case, and makesthe following findings :--At the Orangeburg terminal the Employer, National Freight, Inc.,is engaged exclusively in hauling for the Glenshaw Glass Companywith which it has the relationship of common carrier and shipper.The Employer has its own trailers, but the entire fleet of tractors usedat its Orangeburg operation are leased from nine individual' lessors,herein called "Owners," who own one or more of these vehicles. Thedrivers of- the Orangeburg fleet consists of (1) owner-drivers, whoown a single tractor which they drive-and lease to the Employer; (2)multiple owner-drivers who own more than 1 tractor- leased to theEmployer, 1 of which they drive; and (3) 50 to 60 nonowner-driverswho drive tractors leased to the Employer.All workis assignedby the Employer's dispatcher who notifies theOwners in the evening what their loads will be for the following day.In turn, Owners with multiple equipment issue appropriate instruc-tions to'the drivers of their respective tractors.All drivers are re-quired to pick up their loads at a time and place designated by thedispatcher.Upon completion of a delivery, they are required to tele-phone the Employer's nearest terminal for additional instructions.Although they may refuse an assignment, such refusal is an exceptionrather than general practice.No directions are given regarding roadsor routes, and drivers are permitted to park their tractors when not in146 NLRB No. 17.- NATIONAL FREIGHT, INC.145use wherever they choose.However, they are not permitted to solicitoutside work and leased tractors are for the exclusive use of the Em-ployer.All drivers are required to furnish daily "log sheets" andequipment reports to the Employer.When they begin work eachdriver is given, an identification card which lists his employer asNational Freight, Inc., and a packet of instructions detailing pro-cedures to be followed in the event of an accident.All Owners are compensated for the use of their equipment at a triprate unilaterally established by the Employer in accordance with apredetermined rate schedule.Although, Owners theoretically havean option of buying their own insurance, they are all in fact coveredby a master policy maintained by the Employer with the premiumsdeducted by, the Employer from gross. earnings at ,the rate of 5percent per week.Owners are free to choose where to buy gasoline,oil, and tires, and to have repairs made, but repair work is generallydone at the Employer's Vineland repair shop.The Employer pro-vides a maintenance escrow for each Owner which is funded by aweekly deduction of 3 percent from gross earnings. This is done with-out any written authorization by the Owner. The Employer also ad-vances sums not exceeding $275 for maintenance purposes.At the time the Owners sign leases, they fill out the Employer'sstandard application for employment forms and are required to takecertain road and vision tests.The nonowner-drivers are required todo likewise.The Employer checks all references and has the rightto reject drivers.All personnel and payroll records are maintainedat the Employer's main office. Although there is no training programfor drivers or a requirement to wear uniforms,, about a year ago theEmployer instituted a program of giving parts of uniforms to alldrivers for timely deliveries and for careful handling of freight.The nonowner-drivers are hired by the respective Owners although,as noted above, the Employer has a right to reject drivers.Thedrivers negotiate their wages with the Owners who make deductionsfor social security and income tax, and provide for fringe,benefits ifany.The Employer can require the Owner to use helpers, dependingon the nature of the trip or load.Although the Employer candiscipline drivers by suspension for late deliveries and other improperconduct, the Owners have the power to discharge, assign, and trans-fer drivers from one tractor to another without the approval of theEmployer.At various times, when they are not driving, the dis-patcher has requested both the Owners and nonowner-drivers tomove trailers in and out of the loading docks.Whether. or not the owner-drivers and the nonowner-drivers heresought are employees of the Employer involves the application of the 146DECISIONSOF NATIONALLABOR RELATIONS BOARDcommon law "right of control" test.' If the'recipient of the servicesin question has a right to control not only the end to be achievedbut also the means to be used in reaching such result, an employerrelationship exists as a matter of law; otherwise there exists an inde-pendent contractor relationship.The application of this principleis not a mechanical one in any case, but requiresa carefulbalancingof all factors bearing on the relationship.While certain factors in the instant case suggest in isolation thatthe Owners are independent contractors, the recordas a whole con-vinces us that the Employer in fact retains sufficient control over theiractivities to warrant a finding of the existence of the employee-employer relationship.We note particularly the following circum-stances: (1) The Employer assigns loads with detailed instructionsas to delivery and requires the furnishing of daily log sheets andfrequent equipment reports; (2) on return trips Owners are not per-mitted to solicit or obtain return loads without the approval of theEmployer; (3) theleaseis in fact terminable at the will of the Em-ployer; (4) drivers are given Employer identification cards and de-tailed instructions of procedure in the event of an ,accident; (5) .as inthe case of admitted -employees and drivers for other terminals, allOrangeburg drivers are required to fill out application for employ-ment forms and take the Employer's qualifying driving tests; (6)the Employer may reject any drivers selected by Owners; (7) com-pensation for the Owner is unilaterally determined by the Employeron the basis of a predetermined rate schedule which is generally ac-cepted by the Owner without question; (8) Owners are in fact coveredby the Employer's master insurance policy;' (9) the Employer with-out written' authorization withholds a portion of the Owners' grossearningsto insure payment of the latter's operating and maintenanceexpenses and makes limited advances to Owners for maintenance pur-poses; (10) an incentive plan is maintained by the Employer to en-courage safe driving and timely deliveries, and (11) the Employer'sdispatcher has the authority to request drivers to move trailers in andout of the loading docks.In view of the foregoing and on the basis of the entire record, wefind that the owner-drivers and nonowner-drivers are employees ofthe Employer within the meaning of the Act.Although we are satis-fied that the multiple owner-drivers are not independent contractorsunder the common law test, an issue arises as to whether they aresupervisors or employees within the meaning of the Act. The record1 See, e.g.,Bowman Transportation,Inc.,142 NLRB 1093;Reisch Trucking and Trans-portation Go, Inc.,143 NLRB 953;Western Nebraska Transport Service, Division ofConsolidated Freightways,144 NLRB 301; andChemical Leaman Tank Lames, Inc,146NLRB 148, issued on the same day as the instant case. NATIONAL FREIGHT, INC.147shows that these individuals have and exercise the power to hiredrivers subject to the approval of the Employer and to dischargethem. It also appears that the multiple owner-drivers assign, trans-fer, and responsibly direct drivers.We are satisfied that the fore-going supervisory authority is exercised not only for the purpose ofprotecting the equipment involved, but also as an integral part of theEmployer's business operations. In these circumstances and especi-ally as the multiple owner-driver has effective authority with respectto the tenure of nonowner-drivers whom we have found to be em-ployees of the Employer, we find that the multiple owner-drivers aresupervisors within the meaning of the Act.Accordingly, we shallexclude them from the Unit .2Accordingly, we find that the following employees at the Em-ployer's Orangeburg, New York, station constitute an appropriateunit for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All owner-drivers and nonowner-drivers operating under a leaseagreement, but excluding the dispatcher,' the multiple owner-drivers,all other employees, office clerical employees, professional employees,guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER LEEnoM, dissenting :Unlike my colleagues, I would sustain the Regional Director's find-ing that the owner-drivers who lease trucks toNational Freight, Inc.,are independent contractors, and not employees of the lessee, andthat the nonowner-drivers of these leased vehicles are the employeesof the lessors.The facts in this case are similar in all material respects to thoseinChemical Leaman Tank Lines, Inc.,146 NLRB 148, issued to-day, in which I also dissented. I attach no controlling significance tothe fact that the owner-drivers in this case are compensated on the2 SeeDeaton Truck Lines,Inc.,143 NLRB 1372, andChemical Leaman Tank Lines, Inc,supra.Member Leedom would find, for the reasons set forth in his dissent herein, thatthe owners are independent contractors and that the,nonowner-drivers are their em-ployeesAs such,he would exclude them from any unit found appropriate.Member Brown agrees that the owner-drivers and nonowner-drivers are employees butdisagrees that the multiple owner-drivers are supervisors.He finds that the recordclearly Indicates that the multiple owner-drivers are subject to the same degree andmanner of control over the means as well as the result of the work as nonowner-driversand that they share the same community of interests and working conditions. In hisopinion, the direction and authority they exercise over drivers of leased equipment arefor the protection of their leased property and are not in the interest of the Employer.sWe find that the dispatcher responsibly directs the work of the drivers and in addition,because of the nature of his work, has little community of interest with employees in-eluded In the unit.We therefore exclude him. SeeOvernite Transportation Company,128 NLRB 723, 724. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDbasis of a trip rate determined by the lessee's rate schedule, as com-pared to a percentage of the gross realized on each haul, in that case.I am satisfied that because the owner-drivers here make the same'investment, pay virtually the same costs, and take similar risks,their opportunities for increasing their profits by the use of theirown judgment are not significantly diminished by their method ofcompensation.Moreover, the owner-drivers' relationship to theirdrivers is virtually identical to that in theChemical Leaman TankLinescase.As I would therefore find, for the reasons given in mydissent in thatcase,that the owner-drivers are independent contrac-torsand that thenonowner-drivers are their employees, it follows thatthe individuals in both groups are not employees of the Employer inthis proceeding, and the Regional Director properly dismissed thepetition.MEMBER JENKINBtook no part in the consideration of the' aboveDecision on Review and Direction of Election.Chemical Leaman Tank Lines, Inc.andTruck Drivers LocalNo. 348, affiliated with International Brotherhood of Team-sters, Chauffeurs,Warehousemen&Helpers of America, Peti-tioner.Case No. 8-RC,-5019.February 26, 196.DECISION ON REVIEW AND DIRECTION OF ELECTIONOn April 8, 1963, the Regional Director for the Eighth Regionissueda Decision and Order in the above-entitled proceeding findingthat all the drivers sought by the Petitioner, except three, were eitherindependent contractors or the employees of independent contractorsand therefore not employees of the Employer.With respect to thethree individuals mentioned above, he found that two were tem-porary employees and that all partiesagreedthat the third was anemployee.On the basis of these findings, the Regional Directorconcluded that since there existed onlya one-man unit, no questionof representation was presented.Accordingly, he dismissed thepetition.Thereafter, the Petitioner,in accordancewith Section 102.67of the Rules and Regulations,Series 8, asamended, filed with theBoard a request for review of such Decision and Order. The Em-ployer filed a statement in opposition to the request for review. TheBoard by telegraphic order dated May 2, 1963, granted the requestfor review.The Employer filed a motion to present its views inoral argument as to why the Petitioner's request should be denied.146 NLRB No. 18.